DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-18 in the reply filed on 8/21/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/016554 (US equivalent US 2015/0329381 to Kitanaka et al. will be used for the purposed of rejection).

Claim 1, Kitanaka teaches a filter module (21) comprising: a plurality of filter members (1) formed in a flat plate shape, disposed in parallel and spaced in interval apart from each other and fixed to each other via a fastening bar (9), and a common collecting member (27) to each fluid collecting portions formed in each filter member are connected and filtered fluid produced from each filter member is connected, and a weighting member (32, 132) coupled to the fastening bar, wherein the weighting member increases an overall weight of the filter module (fig. 9 and 13). The recitation of the filter module being for a gravity type water purifier and the weighting member maintaining the filter module in a sunk state or submerged state on a bottom surface of an inner space of a gravity type water purifier filled with a raw water is a recitation of intended use and does not provide any further structural limitations to the apparatus.
Claims 3-7, Kitanaka further teaches the weighting member is disposed to surround a lower side of the plurality of filter members (fig. 9, 13); the weighting member includes a plate shaped first plate (the bottom portion) having a predetermined area and a pair of second plate (the sides) extending upward from side ends of the first plate (fig. 9, 13); the pair of second plate are engaged with end portions of the fastening bar (fig. 9, 13); a plurality of through holes (the openings between cross bars) formed to pass through the weighting member (fig. 9, 13); the weighting member is formed of a mesh net having a plurality of through holes and is engaged with the fastening bar to face one .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall US 963,324 in view of WO 2014/016554 (US equivalent US 2015/0329381 to Kitanaka et al. will be used for the purposed of rejection).

Claim 1, Randall teaches a filter module comprising: a plurality of filter members (g,h) disposed in parallel and spaced an interval apart from each other, and fixed to each other and a common collecting member (f) to which collecting portions (open end 
Kitanaka teaches a filter module (21) comprising: a plurality of filter members (1) formed in a flat plate shape, disposed in parallel and spaced in interval apart from each other and fixed to each other via a fastening bar (9), and a common collecting member (27) to each fluid collecting portions formed in each filter member are connected and a weighting member (32, 132) coupled to the fastening bar, wherein the weighting member increases an overall weight of the filter module (fig. 9 and 13). The use of flat plate filter members is merely a recitation of a change in the shape of the filter members of Randall and is a known filter element shape as demonstrated by Kitanaka and would have been well within the normal capabilities of one of ordinary skill in the art. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966). Additionally the use of a fastening bar would have been obvious to one of ordinary skill in the art as it allows for easy replacement of a filed or broken membrane (paragraph 105).
Claims 3-7, Kitanaka further teaches the weighting member is disposed to surround a lower side of the plurality of filter members (fig. 9, 13); the weighting member includes a plate shaped first plate (the bottom portion) having a predetermined area and a pair of second plate (the sides) extending upward from side ends of the first plate (fig. 9, 13); the pair of second plate are engaged with end portions of the fastening bar (fig. 
Claims 11-12, 14-17, Randall further teaches a purifier comprising: a housing (1) having an inner space in which fluid is stored, and a filter module disposed in the inner space (fig. 1-5); the housing includes a cover configured to open or close an open upper portion of the inner space (fig. 1-5, pg. 1, lines 48-54); a first housing (a) having a first space and a second housing (e) having a second space in which filtered fluid produced through the filter module is stored and the filter module is connected to an outlet formed on a bottom surface of the first housing such that the filtered fluid discharged through the outlet is stored in the second space (fig. 1-5); a fastener (k) formed to protrude from an inner surface of the housing to prevent movement of the filter module is provided in the first space (fig. 1-5); an opening (n) in which the outlet is disposed is formed on an upper portion of the second housing and the outlet is opened or closed by an opening and closing part (n’) which is pivoted according to a level of the filtered fluid stored in the second space (fig. 1-5); and the opening and closing part includes a buoyancy member (n2) pivotably coupled to the outlet via a link member to ascend or descend according to the fluid level of the filtered fluid, and a sealing member (n’) connected to an end portion of the link member (fig. 1-5).
In re Harza, 124 USPQ 378 (1960).
Claim 8-10, Kitanaka further teaches the filtration member comprises a plate shaped first support (paragraph 72) having a predetermined area and a pair of fiber webs (6) configured such that fibers are formed on both surfaces of the first support (paragraph 62-79). Kitanaka does not specifically teach nanofibers. Nanofibers are commonly used in the filter art to make filter membrane materials and would have been an obvious choice of material to use for the fiber membrane of the filter members. Kitanaka further teaches a first fiber web or second support and a second fiber web stacked on the first fiber web (paragraph 68). The use of an antimicrobial coating material, such as silver, is also a common technique in the art to inhibit the growth of bacterial within a filter material and would have been well within the normal capabilities of one of ordinary skill in the art.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/016554 (US equivalent US 2015/0329381 to Kitanaka et al. will be used for the purposed of rejection).

.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall US 963,324 in view of WO 2014/016554 (US equivalent US 2015/0329381 to Kitanaka et al. will be used for the purposed of rejection) as applied to claim 12 above, and further in view of Huda et al. US 2015/0284260.

	Randall in view of Kitanaka teaches the purifier of claim 12 but does not teach the cover including an input hole and mesh strainer.
	Huda teaches a purifier comprising: a housing (18) having an inner space in which unfiltered fluid is stored and a filter module (20) disposed in the inner space to filter the unfiltered fluid, the housing includes a cover (12) to open or close an open upper portion of the inner space, the cover includes an input hole (34) formed to pass . 

Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive.
Applicant argues that Kitanaka does not teach a gravity type water purifier. The recitation of the gravity type water purifier is merely a recitation of intended use and does not provide any further structural limitations to the apparatus. Kitanaka teaches all of the structural elements required by claim 1 and therefore meets the limitations of claim 1.
Applicant argues that Kitanaka does not teach the casing or any part of the separation membrane module configured to increase the weight of the separation membrane module. Any structure that is connected to the fastening bar, as recited, will inherently increase the weight of the separation membrane module. Applicant appears to be quoting from paragraph 140 of Kitanaka where it states that it was possible to reduce the weight to about a fifth. Though the invention of Kitanaka is lighter than some other invention it does not change the fact that the casing (32, 132) will still add weight to the module and therefore is considered a weighting member as recited in the claim. Additionally, Kitanaka teaches the casing may be made of stainless steel or aluminum which will inherently increase the weight and will sink in water.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778